t c memo united_states tax_court william m mcneil and catherine a mcneil petitioners v commissioner of internal revenue respondent docket no filed date larry d harvey for petitioners sara j barkley and tamara l kotzker for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively and penalties of dollar_figure and dollar_figure under sec_6662 for each of those years respectively after concessions the issues for decision are whether petitioners’ sales of colorado state tax_credits qualify for capital_gain treatment or should be taxed as ordinary_income and if capital_gain treatment applies when the holding_period for the assets sold begins those issues are before the court on cross-motions for summary_judgment on undisputed facts unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioners resided in colorado at the time that they filed their petition at all material times they have been members of mcneil ranch l l c the partnership for tax years beginning on or after date a colorado state_income_tax credit is available for the donation of all or part of the value of a perpetual conservation_easement in gross by resident individuals c corporations partnerships s_corporations and other passthrough entities estates and trusts state conservation_easement credit colo rev stat sec for the and tax years the state conservation_easement credit is equal to percent of the first dollar_figure of the fair_market_value of the donated portion of a perpetual conservation_easement in gross created upon real_property in colorado and percent of all amounts of the donation in excess of dollar_figure except that the total state conservation_easement credit cannot exceed dollar_figure per donation id sec a any unused portion of the state conservation_easement credit may be carried forward for successive tax years id sec a if colorado has a budget surplus for a tax_year when the state conservation_easement credit exceeds the original recipient’s state_income_tax liability the taxpayer may receive a cash payment from colorado id sec b for donations made during and the aggregate amount of the payment and the amount used as an offset against income_tax for that year cannot exceed dollar_figure id sec b iii the original recipient can also transfer a state conservation_easement credit that is not used to certain eligible third-party taxpayers id sec the transferee can use the state conservation_easement credit to reduce its colorado income_tax_liability id transferees are ineligible for a refund and may not transfer their credits id in the partnership sold a conservation_easement encumbering approximately acres of real_property to american farmland trust in a bargain sale american farmland easement the partnership received proceeds of dollar_figure from the sale the fair_market_value of the american farmland easement was dollar_figure in the partnership sold a conservation_easement to the wetlands america trust inc a k a ducks unlimited encumbering approximately acres of real_property in rio grande county colorado in a bargain sale ducks unlimited easement the partnership received proceeds of dollar_figure from the sale the fair_market_value of the ducks unlimited easement was dollar_figure the sale of the american farmland easement and the ducks unlimited easement gave rise to a state conservation_easement credit of dollar_figure see colo rev stat sec a i on date the partnership sold dollar_figure of its available dollar_figure state conservation_easement credit for dollar_figure transferred credit petitioners were the only members of the partnership in and all of the income deductions and credits reported on the partnership’s and partnership returns flowed through the partnership to petitioners’ and individual income_tax returns the partnership filed a form_1065 u s return of partnership income for the tax_year the partnership reported a charitable_contribution_deduction with respect to the american farmland easement of dollar_figure representing the difference between the fair_market_value of dollar_figure and the amount_realized of dollar_figure the partnership reported a charitable_contribution_deduction with respect to the ducks unlimited easement of dollar_figure representing the difference between the fair_market_value of dollar_figure and the amount_realized of dollar_figure on the form_1065 the partnership also reported a net_long-term_capital_gain of dollar_figure representing the gain from the following transactions dollar_figure of net gain from the sale of the ducks unlimited easement dollar_figure of net gain from the sale of the american farmland easement and dollar_figure of net gain from the sale of the transferred credit calculated as the difference between the dollar_figure realized and the basis of dollar_figure on petitioners’ jointly filed form_1040 u s individual_income_tax_return they reported noncash charitable_contributions of dollar_figure subject_to the limitations of sec_170 related to the sales of the american farmland easement and the ducks unlimited easement on schedule d capital_gains_and_losses of petitioners’ form_1040 they reported the dollar_figure of net_long-term_capital_gain reported on the form_1065 as long-term_capital_gain including the dollar_figure of net gain from the sale of the transferred credit consistent with the form_1065 petitioners excluded the partnership’s basis of dollar_figure in the transferred credit in calculating the net_long-term_capital_gain on their form_1040 in the partnership sold a conservation_easement in a bargain sale to the wetlands america trust inc encumbering approximately acres of real_property in rio grande county colorado ducks unlimited easement the partnership received proceeds of dollar_figure from the sale the fair_market_value of the ducks unlimited easement was dollar_figure the sale of the ducks unlimited easement gave rise to a state conservation_easement credit of dollar_figure see colo rev stat sec a i on date the partnership sold all of the dollar_figure state conservation_easement credit for dollar_figure transferred credit the partnership filed a form_1065 for the tax_year the partnership reported a charitable_contribution_deduction with respect to the ducks unlimited easement of dollar_figure representing the difference between the fair_market_value of dollar_figure and the amount_realized of dollar_figure the partnership reported net_long-term_capital_gain of dollar_figure from the sale of the transferred credit calculated as the difference between the dollar_figure realized and a basis of dollar_figure on petitioners’ jointly filed form_1040 they reported the charitable_contribution_deduction with respect to the ducks unlimited easement of dollar_figure from the form_1065 subject_to the limitations of sec_170 on schedule d petitioners reported the dollar_figure of net gain from the sale of the transferred credit reported on the form_1065 as long-term_capital_gain consistent with the form_1065 petitioners excluded the partnership’s basis of dollar_figure in the transferred credit in calculating the net_long-term_capital_gain on their return on date respondent sent a notice_of_deficiency to petitioners concerning their and income taxes recharacterizing the dollar_figure of gain petitioners realized from the sale of their transferred credit and the dollar_figure of gain petitioners realized from the sale of the transferred credit as ordinary_income rather than long-term_capital_gain in the notice_of_deficiency respondent further disallowed petitioners’ purported bases of dollar_figure in the transferred credit and dollar_figure in the transferred credit petitioners conceded this issue in the petition discussion the issues in this case and the arguments made here by the parties were recently addressed by this court in tempel v commissioner t c ___ we there held that colorado state credits such as those sold by the taxpayers were capital assets we also held that the holding_period of the credits commenced at the time that the taxpayers received them and not when they acquired the real_property that was the subject of the conservation_easement as explained at length in tempel v commissioner supra at ___ slip op pincite sec_1221 defines capital_asset as property held by the taxpayer other than eight specifically excluded categories none of the eight excluded categories describes state tax_credits such as those received and sold by the taxpayers we considered however whether the judicially created substitute_for_ordinary_income doctrine applied to the state tax_credits received and sold by the taxpayers id at ___ slip op pincite we concluded that it did not because the credits the taxpayers sold did not represent a right to income id at ___ slip op pincite with reference to the holding_period of the credits which in turn determines whether capital_gains are long term or short term in tempel we rejected the taxpayers’ argument that their holding_period in the land would be carried over or tacked on to their holding_period in the credits we reasoned that the credits arose on account of the grant from the state only after the easement donation was complete thus the credits were never part of the taxpayers’ real_property rights the same reasoning applies here petitioners’ attempt to characterize their credits as lesser estates in the real_property citing cases such as 618_f2d_1001 3d cir leasehold interests 71_tc_650 easement or development grants and 27_tc_866 air rights is not persuasive and does not justify a different result in tempel v commissioner supra at ___ n slip op pincite n the commissioner did not challenge classification of the tax_credits as property here too respondent acknowledged in respondent’s motion for summary_judgment that there is no dispute that the sales of the credits were sales of property and that the disagreement is over characterization of the profits as gain from the sale of a capital_asset as defined for purposes of sec_1221 respondent later clarified that respondent’s position is that the transferable state_income_tax credit is an intangible personal_property interest the sale of which is a disposition of property under sec_1001 it is not however an interest_in_real_property and it is not ‘property’ as that term has been interpreted under sec_1221 following our holdings in tempel v commissioner supra we conclude that proceeds of petitioners’ sales of colorado state conservation_easement tax_credits in and are taxable as short-term_capital_gains to reflect the foregoing an order and decision will be entered under rule
